DETAILED ACTION
This office action is a response to an application filed on 12/14/2018 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/12/2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4, 5, 7, 8, 12, 15-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assem Aly Salama et al (US 2019/0050754 A1) in view of Bhalla et al (US 2015/0135012 A1).

Regarding claim 1, Assem Aly Salama discloses a method, comprising:
receiving, by a device, a request (Fig.2; 205, 210) associated with one or more network service configurations (paragraph [0008]; configuration for hardware resources, configuration satisfies accuracy and time constraints; paragraph [0018]; configuration includes hardware architecture, number of CPUs, RAM size, storage capacity, network configuration) that are to be used to configure a set (paragraph [0007]; hardware resources includes multiple servers, paragraph [0018]; number of CPUs, storage capacity, etc.) of network devices (Fig.2, 200, 205, 210, paragraph [0026]; receiving request or input for hardware resources (i.e. network service configuration) to configure network devices),
wherein the request includes parameter data that identifies one or more guidelines (Fig.2; 210; accuracy constraints, time constraints) for the one or more network service configurations ( paragraph [0018]; configuration includes hardware architecture, number of CPUs, RAM size, storage capacity, network configuration) (Fig.2, 210, paragraph [0025] and [0026];  input or request includes parameter such as policy or guidelines accuracy and time constraints); selecting, by the device, a data model that has been trained via one or more machine learning techniques (paragraph [0029]; machine learning model is trained) to analyze a dataset that includes information relating to a set of network configuration services (paragraph [0032]; selecting machine learning model from a set of machine learning models to determine dataset or analyze data set)
Fig.3; 310-380, select data model m’ based on parameter in the request or input such as HW resources, time and accuracy), and
selecting, by the device, the particular network service configuration, of the set of candidate network service configurations, based on the path (paragraph [0018] and [0019]; the path includes network configurations, hardware architecture, network settings) determined using the data model (Fig,2, 280, selecting optimal configuration Fig. 3, 390, selecting particular network configuration such as particular hardware resources)
Assem Aly Salama does not explicitly discloses a graphical data model
wherein aspects of particular network service configurations, of the set of network service configurations, have been created over time;
determining, by the device and by using the graphical data model, a path through states that are part of the graphical data model
wherein the path corresponds to a particular network service configuration of a set of candidate network service configurations
wherein the particular network service configuration includes at least one of:
a network service,
one or more network service features, or a chain of network services; and 
performing, by the device, one or more actions after selecting the particular network service configuration, 
wherein the one or more actions include at least one of: 
a first group of one or more actions to provide data identifying the particular network service configuration for display via an interface, or

Bhalla discloses a graphical data model (paragraph [0045]; decision tree model, neural network model, a logistic regression model; paragraph [0046]; lines 1-5; decision tree model is a graphical data model; please see Fig.6, 600)
wherein aspects of particular network service configurations (paragraph [0042]; input variables are derived from performance metrics; paragraph [0015]; performance metrics includes telemetry data, call interaction data, field technician data such number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, please see Table I; paragraph [0039]; telemetry data includes forward data channels, wherein telemetry data, number of technical orders, average forward data channels can be considered as aspects of particular network service configurations) of the set of network service configurations, have been created over time (paragraph [0038]; the performance extractor create or aggregate performances metrics from a predetermine time frame such as 48 hours for the network node);
determining, by the device and by using the graphical data model, a path (paragraph [0046]; identifying network nodes which includes network path between terminals please see paragraph [0025]) through states (paragraph [0038]; fail condition) that are part of the graphical data model (paragraph [0046]; identify the network nodes fail that are likely to fail compared to other network nodes using decision tree model or graphical data model) 
wherein the path (paragraph [0025]; network node includes network path between terminals in a network infrastructure) corresponds to a particular network service configuration (paragraph [0043]; selected input variables such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices can be considered as particular network service configuration please see Table 1) of a set of candidate network service configurations (paragraph [0043]; input variables are selected; paragraph [0048]; the top 7 input variables are selected wherein input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1)
wherein the particular network service configuration (paragraph [0043]; input variables are selected; paragraph [0048]; the top 7 input variables are selected wherein input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1) includes at least one of:
a network service (Table I; network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices)
one or more network service features, or a chain of network services (Table I; network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices); and 
performing, by the device, one or more actions after selecting the particular network service configuration (paragraph [0071]; forecasting engine implements the provision server to remotely configure the network nodes that are likely to reach the fail condition in the near future)
wherein the one or more actions include at least one of: 

a second group of one or more actions to implement the particular network service configuration on the set of network devices (Fig.7; 730, paragraph [0071]; forecasting engine implements the provision server to remotely configure the network nodes that are likely to reach the fail condition in the near future).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al with the method for finding best network service configuration of Bhalla in order to reduce cost for configuring network taught by Bhalla. 

Regarding claim 4, Assem Aly Salama et al in view of Bhalla discloses the method of claim 1, wherein the graphical data model (Bhalla; paragraph [0046]; decision tree model is graphical data model) has been trained using a set of states (paragraph [0046]; possible consequences) that identify particular network services or particular network service features (Bhalla; paragraph [0015]; performance metrics includes telemetry data, call interaction data, field technician data such number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, please see Table I; paragraph [0039]; telemetry data includes forward data channels, wherein telemetry data, number of technical orders, average forward data channels) that were created, updated, deleted, or implemented, at particular time paragraph [0038]; performance extractor aggregates or creates performance metrics from a period of time frame)

Regarding claim 5, Assem Aly Salama in view of Bhalla discloses the method of claim 1, Assem Aly Salama discloses selecting the particular network service configurations (Fig,2, 280, selecting optimal configuration Fig. 3, 390, selecting particular network configuration such as particular hardware resources)
AssemAly Salama does not explicitly disclose selecting the particular network service configuration comprises: selecting the chain of network services wherein the chain of network services is an ordered combination of network services and selecting the one or more network service features for at least one of the network services included in the chain. 
Bhalla discloses selecting the particular network service configuration (Bhalla; paragraph [0048]; the top 7 input variables are selected wherein input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1), comprises:
selecting the chain of network services (paragraph [0048]; the top 7 input variables are selected wherein input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1),
wherein the chain of network services is an ordered combination of network services and
Bhalla; paragraph [0048]; selecting the chain of network services such as number of installs, Total number of calls, etc; Fig. 400, 410-440 )
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al with the method for finding best network service configuration of Bhalla in order to reduce cost for configuring network taught by Bhalla. 

Regarding claim 7, Assem Aly Salama in view of Bhalla discloses the method of claim 1, further comprising:
determining, for the path, a confidence score that represents a likelihood of the particular network service configuration satisfying the request ;determining whether the confidence score satisfies a threshold confidence score; and wherein performing the one or more actions comprises: performing the first group of one or more actions or the second group of one or more actions based on whether the confidence score satisfies the threshold confidence score. (Bhalla; paragraph [0048]; determines probability score for the network configuration satisfying request or variable; Fig.7; 730; implement a provision server for network configuration);

Regarding claim 8, claim 8 is rejected for the same reason as set forth in claim 1. However, the claim 1 does not include determine a confidence score that represents a likelihood of the particular network service configuration satisfying the request;

Assem Aly Salama et al in view of Bhalla discloses determine a confidence score that represents a likelihood of the particular network service configuration satisfying the request (Bhalla; paragraph [0048]; determine probability scores to represent network service configuration satisfying the request;) ;
select a group of one or more actions to perform based on the confidence score (Bhalla; Fig.7, 710-730, prioritize a maintenance schedule for network configuration, implement a provision server to fix each of the network node).

Regarding claim 12, claim 12 is rejected for the same reason as set forth in claim 5.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 8 as a non-transitory computer readable medium storing instructions that is executed by processor of a device.

Regarding claim 16, Assem Aly Salama in view of Bhalla discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to select the particular network service configuration (Assem Aly Salama; Fig.2, 280, selecting particular network configuration), cause the one or more processors to:
select a chain of network services as the particular network service configuration, wherein the chain of network services includes: two or more network services, and
Bhalla; paragraph [0048]; Table I; select input variables such as number of installs, number of phone devices, number of IVR calls).

Regarding claim 17, Assem Aly Salama in view of Bhalla discloses the non-transitory computer-readable medium of claim 15, wherein the data model is a graphical data model (Bhalla; Fig.4, 470, implement a graphical data model), and
wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to:
receive, before receiving the request, the graphical data model (Bhalla; Fig.4, 470, implement a graphical data model),
wherein each state represents a respective network service, or a respective network service feature, that had been created, updated, deleted, or implemented, at a particular time period;(Bhalla; paragraph [0041]; creating states or fail condition has been created at particular period) and
wherein the graphical data model has been trained (Bhalla; paragraph [0016]; a plurality of models are trained to predict the occurrence of fail condition of network nodes) to determine, based on a set of observations (Bhalla; paragraph [0038]; occurrence of fail condition; paragraph [0048]; the network node’s fail condition in next 48 hours through different variables and values according to probability scores), a best-fit path (Bhalla; paragraph [0019]; accurate prediction of a network node failure) through a set of states.(Bhalla; Fig.6; 600; different network node fail conditions)

Regarding claim 18, Assem Aly Salama in view of Bhalla discloses the non-transitory computer-readable medium of claim 15, wherein the dataset that includes the information relating to the set of network service configurations (Bhalla; paragraph [0069]; fail condition for network node) includes at least one of:
data included in service requests for the set of network service configurations, data identifying the set of network service configurations (Bhalla; Fig.4, 410, 420, 430; dataset includes data related to network service configuration; paragraph [0048]; input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1),
wherein outcome data that includes data identifying a manner (Bhalla; paragraph [0046]; data identifying in a manner such as certain combination of the key variables which lead to higher node failure propensity) in which the set of network service configurations were used (Bhalla; paragraph [0046]; possible consequences or event outcomes data from the data model that used identifying input variables to identify the network nodes that are more likely to fail compared to other network nodes), 

Regarding claim 20, Assem Aly Salama in view of Bhalla discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the group of one or more actions, cause the one or more processors to:
Bhalla; Fig.7, 700, 710-730)

6.	Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assem Aly Salama et al (US 2019/0050754 A1) in view of Bhalla et al (US 2015/0135012 A1), Wang et al (US 2019/0191130 A1).

Regarding claim 2, Assem Aly Salama et al in view of Bhalla discloses the method of claim 1, wherein the graphical data model (Bhalla; paragraph [0045]; decision tree model); and 
wherein the method further comprises: 
obtaining, before receiving the request, the dataset that includes the information relating to the set of network service configurations (Bhalla; Fig.4, 400, 420, 430, obtaining dataset such as performance metric for network nodes, define a fail condition, identify input variables for defined fail condition),
wherein the information includes at least one of: outcome data, or telemetry data (Bhalla; paragraph [0015]; telemetry data);
analyzing the dataset to identify a set of observations (Bhalla; paragraph [0041]; identify occurrence of fail condition sequence is saved and consecutive days and flagged) that have occurred in a particular sequence (Bhalla, Fig.5, 500; paragraph [0041]; particular sequence such as fail condition sequence of the first day) ;
Bhalla; Fig.6; values or percentages of failure of network node such as 2.2%, 2.1%, 1.4%, etc) that represent a set of states (Bhalla; Fig.6; different fail conditions of network node) for the model and a set of model parameters (Bhalla; paragraph [0048]; network service configuration parameters such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, please see Table 1) and
updating, while executing the model one or more times, the set of model parameters (Bhalla; paragraph [0048]; last seven lines, regression model is used because it iteratively allows the predictive model to add or update significant variables or parameters, therefore the regression predictive model is executed using the updated model parameters or variables) until a set of convergence criteria is satisfied (Bhalla; paragraph [0045]; the regression model or predictive model have different assumptions about variables or parameters and different rates of convergence; paragraph [0022]; continually validating the predictive model using current data and information to reach accuracy of predictive model or to get the predefined convergence rate)
wherein a particular path through the set of states is identified as a best-fit path (Bhalla; paragraph [0019]; accurate prediction of a network node failure or the best fit path is identified), based on the set of convergence criteria being satisfied (Bhalla; paragraph [0045]; the regression model or predictive model have different assumptions about variables or parameters and different rates of convergence; paragraph [0022]; continually validating the predictive model using current data and information to reach accuracy of predictive model or to get the predefined convergence rate),
wherein the best-fit path is based on a particular sequence of observations (Bhalla; paragraph [0046]; use decision model to find the best fit path based on possible outcomes and input variables), 
wherein the best-fit path (Bhalla; paragraph [0019]; accurate prediction of a network node failure) includes states (Bhalla; Fig.6; 600; fail conditions) that represent one or more of the set of network service configurations (Bhalla; paragraph [0048]; input variables includes network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1) at one or more respective time periods (Bhalla; paragraph [0048]; a probability that a network node may fail in next 48 hours).
Assem Aly Salama et al in view of Bhalla does not explicitly disclose the model is a Hidden Markov model (HMM) and that the model being executed while updating the set of model parameters of the HMM.
Wang discloses the model is a Hidden Markov model (HMM) and that the model being executed while updating the set of model parameters of the HMM. (abstract: Hidden Markov model and paragraph [0016]; update the parameters of HMM model when executing the HMM model)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al in view of .

7.	Claims 3, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assem Aly Salama et al (US 2019/0050754 A1) in view of Bhalla et al (US 2015/0135012 A1) and Goldfarb et al (US 2017/0364702 A1).

Regarding claim 3, Assem Aly Salama et al in view of Bhalla discloses the method of claim 1, wherein the graphical data model (Bhalla; paragraph [0045]; decision tree model); and
wherein the method further comprises:
obtaining, before receiving the request, the dataset that includes the information relating to the set of network service configurations (Bhalla; Fig.4, 400, 420, 430, obtaining dataset such as performance metric for network nodes, define a fail condition, identify input variables for defined fail condition), wherein the information includes:
data identifying the set of network service configurations, outcome data, or telemetry data (Bhalla; paragraph [0015]; telemetry data);
analyzing the dataset to identify a set of observations (Bhalla; paragraph [0041]; identify occurrence of fail condition sequence is saved and consecutive days and flagged ) that have occurred in a particular sequence (Bhalla, Fig.5; 500; paragraph [0041]; particular sequence such as fail condition sequence of the first day);
generating values (Bhalla; Fig.6; percentages Fail condition of network nodes or values such as 2.2%) that represent a set of states (Bhalla; Fig.6; Failure of network nodes are presented in values such as  2.2 %, 2.1%, 1.4%, 4.5%) based on the data identifying the set of network service configurations (Bhalla; paragraph [0048]; identifying set of network service configurations such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, please see Table 1)
determining, by performing a Viterbi analysis (Bhalla; paragraph [0048]; dynamic performing analysis such as performing logistics regression), a best-fit path (Bhalla; paragraph [0048]; finding the best fit path or network configuration service based on probability score) that includes a particular sequence of states through the model (Bhalla; paragraph [0041]; identify occurrence of fail condition sequence is saved and consecutive days and flagged),
wherein the best-fit path is determined (Bhalla; paragraph [0048]; finding the best fit path or network configuration service based on probability score) based on a particular sequence of observations (Bhalla; paragraph [0041]; identify occurrence of fail condition sequence is saved and consecutive days and flagged), and
wherein the best-fit path includes states that represent one or more of the set of network service configurations (Bhalla; paragraph [0048]; the network node’s fail condition in next 48 hours through different variables and values according to probability scores) at one or more respective time periods (Bhalla; paragraph [0021]).
Bhalla does not explicitly disclose the graphical data model is a Hidden Markov Model
GoldFarb discloses the graphical data model is a Hidden Markov Model (HMM) (paragraph [0052]; Hidden Markov model),


Regarding claim 9, Assem Aly Salama et al in view of Bhalla discloses the device of claim 8, wherein the graphical data model has been trained  (Assem Aly Salama; paragraph [0027]; machine learning model is trained )using: 
a set of states that identify particular network services or particular network service features that were created, updated, deleted, or implemented, at particular time periods (Assem Aly Salama; Fig.2; 210, inputs or states identify particular network service features), a set of observations that have occurred in a particular sequence (Bhalla; Fig.5; 500, detecting fail condition of node 1, node 2 and node 3), a set of initial state probabilities (Bhalla; Fig.5; in day 2, node 1 and node 3’ fail condition is flagged), a set of state transition probabilities (Bhalla;Fig.5; 3rd Sep, node 1 and node 3 deleted) , and a set of emission probabilities (the specification of the application discloses paragraph [0047] the set of emission probabilities indicates likelihoods of an observation occurring in a particular state; Bhalla; Fig. 5; 6th Sep, node 2 deleted, paragraph [0041]; detecting occurrence of the fail condition for the network nodes wherein occurrence is likelihoods of an observation, fail condition of node 2 is particular state); and

data identifying the set of network service configurations(Bhalla; paragraph [0048]; network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1) ,
outcome data (Bhalla; Fig.6; 600) that includes data identifying a manner in which the set of network service configurations were used (Bhalla; paragraph [0048]; network service configuration such as number of installations, number of technical orders in 72 hours, total number of IVR calls, average forward data channel level, number of phone devices please see Table 1), or
telemetry data that identifies events caused by network traffic that was sent via the set of network devices that were implementing the set of network service configurations (Bhalla; Fig.3; node telemetry data; paragraph [0015]).
Assem Aly Salama et al in view of Bhalla does not explicitly disclose the graphical data model is a Hidden Markov Model (HMM) 
GoldFarb discloses the graphical data model is a Hidden Markov Model (HMM).(paragraph [0052]; hidden markov model to predict for network traffic)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al in view of Bhalla with the method of Goldfarb in order to predict network performance using Markov Model taught by Goldfarb.
Regarding claim 10, Assem Aly Salama et al in view of Bhalla discloses the device of claim 8, wherein the one or more processors are further to:
obtain, before receiving the request, the dataset (Bhalla; Fig.4, 410; obtaining data set for network nodes) describing the information relating to the set of network service configurations (Bhalla; paragraph [0048] and Table I; number of installations),
wherein the dataset includes telemetry data that identifies events (Bhalla; paragraph [0015]; telemetry data) caused by network traffic (Bhalla; paragraph [0030]; telemetry data identifies performance metrics of customer interaction such as traffic) that was sent via the set of network devices (Bhalla; paragraph [0030]; network nodes in the network) that were implementing the set of network service configurations (Bhalla; paragraph [0048] and Table I; number of installations);
analyze the dataset to identify a set of observations (Bhalla; paragraph [0041]; identify occurrence of fail condition sequence is saved and consecutive days and flagged) that have occurred in a particular sequence (Bhalla, Fig.5; 500, analyzing dataset to identify a set of observation please see fig.6, 600);
generate values that represent the states of the graphical data model (Bhalla; Fig.6; Failure of network nodes are presented in values such as  2.2 %, 2.1%, 1.4%, 4.5%); generate a set of model parameters for the graphical data model (Bhalla; paragraph [0048]; generate or derives a set of variables or parameters for the data model from performance metrics); and update the model to determine a best-fit path that represents a state sequence (Assem Aly Salama; ,Fig.3; 350, update model)
wherein a particular path through the set of states is identified as a best-fit path based on a particular sequence of observations.(Assem Aly Salama; Fig.3, 390)

GoldFarb discloses the graphical data model is a Hidden Markov Model (HMM).(paragraph [0052]; hidden markov model to predict for network traffic)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al in view of Bhalla with the method of Goldfarb in order to predict network performance using Markov model taught by Goldfarb.

Regarding claim 11, Assem Aly Salama et al in view of Bhalla discloses the device of claim 8, wherein the one or more processors, when determining the path, are to:
perform a Viterbi analysis (Bhalla; paragraph [0048]; dynamic performing analysis such as performing logistics regression), to determine the path (Bhalla; paragraph [0048]; finding the best fit path or network configuration service based on probability score) through the states (Bhalla; Fig.5; 500),
wherein the path represents a sequence of one or more states (Bhalla; Fig.5; 500; paragraph [0041]; every fail condition sequence is saved and consecutive days wherein the network node or path has possible fail condition) and is determined based on a given sequence of observations (Bhalla; paragraph [0046]; use decision model to find the best fit path based on possible outcomes and input variables).
Assem Aly Salama et al in view of Bhalla does not explicitly disclose the graphical data model is a Hidden Markov Model (HMM)
paragraph [0052]; Hidden Markov model), and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al in view of Bhalla with the method of Goldfarb in order to predict network performance using Markov Model taught by Goldfarb.

8.	Claims 6, 13, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assem Aly Salama et al (US 2019/0050754 A1) in view of Bhalla et al (US 2015/0135012 A1) and Matsuda (US 2006/0005228 A1).

Regarding claim 6, Assem Aly Salama in view of Bhalla discloses the method of claim 1, Assem Aly Salama in view of Bhalla does not explicitly disclose network services that are part of the set of candidate network service configurations include at least one of:
a packet filtering service, a packet translation service, an authentication service, a classification service, a security service, a proxy service, a content filtering service, or a packet forwarding service.
Matsuda discloses network services that are part of the set of candidate network service configurations include at least one of:
a packet filtering service, a packet translation service, an authentication service, a classification service, a security service, a proxy service, a content filtering service, or a paragraph [0241]; network service configuration includes firewall or proxy service, packet filtering service).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best model for finding network service configuration of Assem Aly Salama et al in view of Bhalla with the method generating the network configuration model which includes proxy service, packet filtering of Matsuda in order to improve operation efficiency taught by Matsuda.

Regarding claim 13, claim 13 is rejected for the same reason as set forth in claim 6.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 6 as the non-transitory computer-readable medium of method claim 6.

9.	Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Assem Aly Salama et al (US 2019/0050754 A1) in view of Bhalla et al (US 2015/0135012 A1) and Bagrodia et al (US 7774440 B1).

Regarding claim 14, Assem Aly Salama et al in view of Bhalla discloses the device of claim 8, wherein the one or more processors, when receiving the request, are to:
receive, as the request, a particular request for multiple network service configurations (Assem Aly Salama; Fig.2; 205; 210); wherein the one or more processors, when Bhalla; Fig.7; 730; implement provision server to fix the network node) , are to:
Assem Aly Salama in view of Bhalla does not explicitly disclose perform the first group of one or more actions to provide the data identifying the particular network service configuration for display via the interface to permit a user to select the particular network service configuration as one of the multiple network service configurations wherein selection of the particular network service configuration or a different network service configuration causes a new request for another network service configuration, of the multiple network service configurations, to be provided to the device.
Bagrodia discloses perform the first group of one or more actions to provide the data identifying the particular network service configuration for display via the interface to permit a user to select (Col 38; lines 20-40; programmer or operator provides data for particular network configuration) the particular network service configuration (Col 38; lines 20-40; number of nodes and relative location of nodes, movement pattern of nodes, usage of nodes) as one of the multiple network service configurations wherein selection of the particular network service configuration or a different network service configuration causes a new request for another network service configuration, of the multiple network service configurations, to be provided to the device. (Col 38; lines 40-50; based on user provides network configuration data, simulation is performed again for another service network configuration wherein performing simulation can be considered as causes a new request for another network service configuration)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method selecting a best 

Conclusion
10.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Takahashi et al. US 7031895 B1 (Apparatus and method of generating network simulation model and storage medium storing program for realizing the method) which discloses network simulation to predict network configuration.
Bagrodia et al. US 7774440 B1 (Method and system for enhancing performance of a physical network under real time control using simulation of a reference model).

11.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452